Case 2:18-cv-07723-SJO-JPR Document 57 Filed 10/30/19 Page 1 of 4 Page ID #:604



  1   CARLOS M. LAZATIN (Bar No. 229650)
      clazatin@omm.com
  2   WILLIAM K. PAO (Bar No. 252637)
  3   wpao@omm.com
      O’MELVENY & MYERS LLP
  4   400 South Hope Street
      Los Angeles, California 90071–2899
  5   Telephone: (213) 430-6000
      Facsimile:   (213) 430-6407
  6
  7   Attorneys for Respondent Jia Yueting
  8
  9
 10
 11                       UNITED STATES DISTRICT COURT

 12                     CENTRAL DISTRICT OF CALIFORNIA

 13
      SHANGHAI QICHENGYUEMING                Case No. 2:18-cv-07723-SJO (JPRx)
 14   INVESTMENT PARTNERSHIP
      ENTERPRISE (LIMITED                    JOINT STIPULATION TO
 15   PARTNERSHIP),                          CONTINUE THE EXAMINATION
 16                                          OF JUDGMENT DEBTOR JIA
                  Petitioner,                YUETING
 17
            v.                               Judge: Hon. Jean P. Rosenbluth
 18                                          Courtroom: 690
 19   JIA YUETING,
                                             Current Examination Date: October 31,
 20               Respondent.                2019, at 10:00 a.m.
 21
 22
 23
 24
 25
 26
 27
 28
                                                    JOINT STIP. TO CONTINUE THE EXAM OF
                                                          JUDGMENT DEBTOR JIA YUETING
                                                                    2:18-CV-07723-SJO (JPRx)
Case 2:18-cv-07723-SJO-JPR Document 57 Filed 10/30/19 Page 2 of 4 Page ID #:605



  1         WHEREAS, on August 13, 2019, Petitioner applied for appearance and
  2   examination of Judgment Debtor Jia Yueting, requesting an order directing
  3   Judgment Debtor Jia Yueting to appear for examination on September 13, 2019, at
  4   10:00 a.m., the date and time requested by Mr. Jia, see Dkt. No. 40;
  5         WHEREAS, on August 15, 2019, the Court granted Petitioner’s application
  6   for appearance and examination of Judgment Debtor, see Dkt. No. 41;
  7         WHEREAS, on August 26, 2019, Latham & Watkins LLP moved to
  8   withdraw as counsel of record for Judgment Debtor Jia Yueting, see Dkt. No. 44;
  9         WHEREAS, on August 28, 2019, the Court granted Latham & Watkins
 10   LLP’s motion to withdraw as counsel of record for Judgment Debtor Jia Yueting,
 11   see Dkt. No. 45;
 12         WHEREAS, on August 29, 2019, Mr. William K. Pao of O’Melveny &
 13   Myers LLP contacted counsel for Petitioner and advised that they intend to enter
 14   appearances as counsel for the Judgment Debtor and requested a continuance of the
 15   judgment debtor examination;
 16         WHEREAS, on September 3, 2019, O’Melveny & Myers LLP filed notices
 17   of appearance as counsel for Judgment Debtor Jia Yueting, see Dkt. Nos. 47 and
 18   48;
 19         WHEREAS, on September 6, 2019, pursuant to the Judgment Debtor’s
 20   request, Petitioner agreed to postpone the examination of Judgement Debtor Jia
 21   Yueting to October 31, 2019;
 22         WHEREAS, on September 6, 2019, Judgment Debtor Jia Yueting filed a
 23   stipulation reflecting the same, see Dkt. No. 49;
 24         WHEREAS, on September 9, 2019, the Court continued the examination of
 25   Judgment Debtor Jia Yueting to October 31, 2019, at 10:00 a.m., see Dkt. No. 50;
 26         WHEREAS, on October 14, 2019, Respondent Jia Yueting filed a voluntary
 27   petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.
 28   §§ 101, et seq., as amended (the “Bankruptcy Code”), with the United States
                                                          JOINT STIP. TO CONTINUE THE EXAM OF
                                               1                JUDGMENT DEBTOR JIA YUETING
                                                                          2:18-CV-07723-SJO (JPRx)
Case 2:18-cv-07723-SJO-JPR Document 57 Filed 10/30/19 Page 3 of 4 Page ID #:606



  1   Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), bearing
  2   Case No. 19-12220, see Dkt. No. 54;
  3            NOW, THEREFORE, pursuant to Local Rule 7-1, IT IS HEREBY
  4   STIPULATED by and among the parties and through their counsel of record that
  5   the examination of Judgement Debtor Jia Yueting is stayed pending resolution of
  6   Respondent’s petition for relief under the Bankruptcy Code by the Bankruptcy
  7   Court.
  8            IT IS SO STIPULATED.
  9
 10   Dated: October 30, 2019                   CARLOS M. LAZATIN
 11                                             WILLIAM K. PAO
                                                O’MELVENY & MYERS LLP
 12                                             By:    /s/ William K. Pao
 13                                                   William K. Pao
                                                Attorneys for Respondent Jia Yueting
 14
 15
 16
      Dated: October 30, 2019                   JINSHU ZHANG
 17                                             JAE K. PARK
                                                WILLIAM T. O’BRIEN
 18                                             DANIEL MORRIS
                                                DENTONS US LLP
 19
                                                By:     /s/ Jae K. Park
 20                                                      Jae K. Park
 21                                             Attorneys for Petitioner Shanghai
                                                Qichengyueming Investment
 22                                             Partnership Enterprise (Limited
                                                Partnership)
 23
 24
 25
 26
 27
 28
                                                   JOINT STIP. TO CONTINUE THE EXAM OF
                                            2            JUDGMENT DEBTOR JIA YUETING
                                                                   2:18-CV-07723-SJO (JPRx)
Case 2:18-cv-07723-SJO-JPR Document 57 Filed 10/30/19 Page 4 of 4 Page ID #:607



  1                                     ATTESTATION
  2         I hereby attest that the other signatory listed, on whose behalf this filing is
  3   submitted, concurs in the filing’s content and has authorized the filing.
  4
      Dated: October 30, 2019                       O’MELVENY & MYERS LLP
  5
                                                    By:   /s/ William K. Pao
  6                                                       William K. Pao
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          JOINT STIP. TO CONTINUE THE EXAM OF
                                                3               JUDGMENT DEBTOR JIA YUETING
                                                                          2:18-CV-07723-SJO (JPRx)
